United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
W.F., Appellant
and
U.S. POSTAL SERVICE, PROCESSING &
DISTRIBUTION CENTER, Akron, OH,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 17-0646
Issued: July 3, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On February 1, 2017 appellant, through counsel, filed a timely appeal from a December 15,
2016 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether appellant met his burden of proof to establish greater than four percent
permanent impairment of his right upper extremity, for which he previously received a schedule
award.
FACTUAL HISTORY
On January 13, 2012 appellant, then a 49-year-old dock mail handler, filed a traumatic
injury claim (Form CA-1) alleging that, on January 12, 2012, his right shoulder popped while
trying to move a loaded pallet while in the performance of duty. OWCP accepted the claim for
right shoulder impingement. A recurrence of appellant’s disability was accepted on May 24, 2012.
On October 2, 2012 appellant underwent right shoulder arthroscopy of the glenohumeral joint,
arthroscopy of the subacromial space, arthroscopic subacromial decompression (ASO), rotator
cuff repair, and arthroscopic glenohumeral debridement. He was off work from April 6, 2012 to
January 12, 2013. Appellant was off work intermittently from August to September 18, 2014. On
September 18, 2014 he returned to work with no restrictions. OWCP paid wage-loss compensation
and medical benefits.
On September 15, 2014 appellant filed a claim for a schedule award (Form CA-7).
In a December 12, 2014 report, Dr. Catherine Watkins Campbell, Board-certified in family
practice and occupational medicine, noted appellant’s history of injury and treatment. She utilized
the sixth edition of the American Medical Association, Guides to the Evaluation of Permanent
Impairment (2009) hereinafter (A.M.A., Guides),3 and provided range of motion (ROM)
measurements. Dr. Watkins Campbell referred to Table 15-5 Shoulder Regional Grid under
acromioclavicular (AC) joint injury or disease, class 1 status post for a distal clavicle resection and
explained that this was chosen as the method of rating the impairment.4 She noted a functional
history modifier of 1 was appropriate based on a QuickDASH (Disabilities of the Arm, Shoulder,
and Hand) score of 33, a physical examination modifier of 1 based on mild ROM deficits and mild
instability findings. Dr. Watkins Campbell determined that appellant had 10 percent right upper
extremity permanent.
OWCP’s district medical adviser (DMA), Dr. Morley Slutsky, Board-certified in
occupational medicine, reviewed the claim on August 14, 2015, utilized the diagnosis-based
impairment (DBI) method to determine impairment and found four percent right upper extremity
impairment under the A.M.A., Guides. He explained that appellant was rated for a partial rotator
cuff tear as it was the most prevalent and significant finding and was responsible for the loss of
shoulder motion. Dr. Slutsky noted that Dr. Watkins Campbell had rated appellant for AC joint
disease status post acromioplasty. He explained that this was equal to the same impairment range
as a partial rotator cuff tear (one minus five percent upper extremity). Dr. Slutsky explained that
Dr. Watkins Campbell erroneously rated appellant as if he underwent a distal clavicle resection,
which was not the surgery performed on October 2, 2012. He opined that Dr. Watkins Campbell’s
3

A.M.A., Guides (6th ed. 2009).

4

Id. at 403, Table 15-5.

2

rating was inconsistent with appellant’s surgery. Dr. Slutsky determined that appellant reached
maximum medical improvement on September 23, 2014. His four percent right upper extremity
impairment rating was based on residuals of a partial thickness rotator cuff tear under Table 15-5,
Shoulder Regional Grid, A.M.A., Guides 401-05.
On September 9, 2015 a copy of the DMA’s report was provided to Dr. Watkins Campbell
for comment. OWCP allotted 30 days for a response. No response was received.
By decision dated November 23, 2015, OWCP granted appellant a schedule award for four
percent permanent impairment of his right upper extremity. The award covered a period of 12.48
weeks, from September 23 through December 19, 2014.
On December 9, 2015 appellant, through counsel, requested a telephonic hearing, which
was held before an OWCP hearing representative on August 2, 2016. He noted that he contacted
Dr. Watkins Campbell, but did not receive any response. Counsel argued that OWCP should
further develop the record for a new medical opinion. He also discussed the impairment rating
and explained that appellant had more than just a partial thickness rotator cuff tear. Counsel also
presented argument concerning how the DMA inappropriately applied the A.M.A., Guides.
By decision dated December 15, 2016, OWCP’s hearing representative affirmed the
November 23, 2015 schedule award decision.
LEGAL PRECEDENT
Section 8149 of FECA delegates to the Secretary of Labor the authority to prescribe rules
and regulations for the administration and enforcement of FECA. The Secretary of Labor has
vested the authority to implement the FECA program with the Director of OWCP.5 Section 8107
of FECA sets forth the number of weeks of compensation to be paid for the permanent loss of use
of specified members, functions, and organs of the body.6 FECA, however, does not specify the
manner by which the percentage loss of a member, function, or organ shall be determined. To
ensure consistent results and equal justice under the law, good administrative practice requires the
use of uniform standards applicable to all claimants. Through its implementing regulations,
OWCP adopted the A.M.A., Guides as the appropriate standard for evaluating schedule losses.7
The sixth edition of the A.M.A., Guides was first printed in 2008. Within months of the
initial printing, the A.M.A. issued a 52-page document entitled “Clarifications and Corrections,
Sixth Edition, Guides to the Evaluation of Permanent Impairment.” The document included
various changes to the original text, intended to serve as an erratum/supplement to the first printing
of the A.M.A., Guides. In April 2009, these changes were formally incorporated into the second
printing of the sixth edition.

5

See 20 C.F.R. §§ 1.1-1.4.

6

For a complete loss of use of an arm, an employee shall receive 312 weeks’ compensation. 5 U.S.C. § 8107(c)(1).

7

20 C.F.R. § 10.404; see also Ronald R. Kraynak, 53 ECAB 130 (2001).

3

As of May 1, 2009, schedule awards are determined in accordance with the sixth edition
of the A.M.A., Guides (2009).8 The Board has approved the use by OWCP of the A.M.A., Guides
for the purpose of determining the percentage loss of use of a member of the body for schedule
award purposes.9
ANALYSIS
The issue on appeal is whether appellant has met his burden of proof to establish that he
has greater than four percent permanent impairment of his right upper extremity, for which he
previously received a schedule award.
The Board finds that this case is not in posture for decision.
The Board has found that OWCP had inconsistently applied Chapter 15 of the sixth edition
of the A.M.A., Guides when granting schedule awards for upper extremity claims. No consistent
interpretation had been followed regarding the proper use of the DBI or the ROM methodology
when assessing the extent of permanent impairment for schedule award purposes.10 The purpose
of the use of uniform standards is to ensure consistent results and to ensure equal justice under the
law to all claimants.11 In T.H., the Board concluded that OWCP physicians were at odds over the
proper methodology for rating upper extremity impairment, having observed attending physicians,
evaluating physicians, second opinion physicians, impartial medical examiners, and district
medical advisers use both DBI and ROM methodologies interchangeably without any consistent
basis. Furthermore, the Board observed that physicians interchangeably cited to language in the
first printing or the second printing when justifying use of either ROM or DBI methodology.12
Because OWCP’s own physicians were inconsistent in the application of the A.M.A., Guides, the
Board found that OWCP could no longer ensure consistent results and equal justice under the law
for all claimants.13
In order to ensure a consistent result and equal justice under the law for cases involving
upper extremity impairment, the Board will set aside the December 15, 2016 decision. Utilizing
a consistent method for calculating permanent impairment for upper extremities applied

8

Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 1 (January 2010);
Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims, Chapter
2.808.5a (March 2017).
9

Isidoro Rivera, 12 ECAB 348 (1961).

10

T.H., Docket No. 14-0943 (issued November 25, 2016).

11

Ausbon N. Johnson, 50 ECAB 304, 311 (1999).

12

See supra note 9

13

Supra note 10.

4

uniformly,14 and after such other development as may be deemed necessary, OWCP shall issue a
de novo decision on appellant’s claim for an upper extremity schedule award.
CONCLUSION
The Board finds that the case is not in posture for decision.
ORDER
IT IS HEREBY ORDERED THAT the December 15, 2016 decision of the Office of
Workers’ Compensation Programs is set aside, and the case is remanded for further action
consistent with this decision.
Issued: July 3, 2018
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

14

See FECA Bulletin No. 17-06 (issued May 8, 2017).

5

